United States Court of Appeals
                               For the Eighth Circuit
                          ___________________________

                                  No. 19-3263
                          ___________________________

                               United States of America

                           lllllllllllllllllllllPlaintiff - Appellee

                                              v.

                                    Carlos Exinia, Jr.

                         lllllllllllllllllllllDefendant - Appellant
                                         ____________

                      Appeal from United States District Court
                    for the Southern District of Iowa - Des Moines
                                    ____________

                              Submitted: January 8, 2021
                               Filed: January 22, 2021
                                    [Unpublished]
                                    ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Carlos Exinia appeals the sentence imposed by the district court1 after he
pleaded guilty to drug and firearm offenses. His attorney has filed a brief under Anders

      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
v. California, 386 U.S. 738 (1967), discussing whether the district court committed
reversible error during the plea or sentencing hearings. We previously granted his
attorney’s motion to withdraw. Exinia has filed motions for appointment of new
counsel. The motions were denied and Exinia was granted 30 days to file a pro se
supplemental brief if he desired to do so. No supplemental brief has been filed and this
matter is ready for decision.

       Upon careful review, we conclude that Exinia knowingly and voluntarily entered
into the plea agreement. See United States v. Andis, 333 F.3d 886, 890-91 (8th Cir.
2003) (one important way district court can ensure plea agreement is knowing and
voluntary is to question defendant about decision to enter into agreement); see also
Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997) (defendant’s
representations during plea-taking carry strong presumption of verity).

      We also conclude that the district court did not impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir.
2009) (sentences are reviewed for substantive reasonableness under deferential abuse
of discretion standard; abuse of discretion occurs when court fails to consider relevant
factor, gives significant weight to improper or irrelevant factor, or commits clear error
of judgment in weighing appropriate factors). The record establishes that the district
court adequately considered the sentencing factors listed in 18 U.S.C. § 3553(a). See
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal, within-
Guidelines-range sentence may be presumed reasonable).

      We have also independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we affirm the
judgment.
                       ______________________________




                                           -2-